Case 19-11644-amc         Doc 129     Filed 04/15/19 Entered 04/15/19 10:37:31            Desc Main
                                     Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                        :      CHAPTER 11
                                               :
 CHERRY BROS., LLC, et al.,                    :      BANKRUPTCY NO. 19-11644(MDC)
                                               :      Jointly Administered
                        Debtors                :
                                               :

                               NOTICE OF APPEARANCE
                         AND DEMAND FOR NOTICES AND PAPERS

          Please take notice that Martin Cherry (“Mr. Cherry”) is a creditor or party-in-interest in

 the above-referenced case and hereby appears by its counsel, Robert W. Seitzer, Esquire of

 Karalis PC. Robert W. Seitzer, Esquire hereby enters his appearance pursuant to §1109(b) of

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy

 Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”). Pursuant to Bankruptcy Rules 2002, 3017 and 9007 and Bankruptcy Code §§ 342 and

 1109(b), Robert W. Seitzer, Esquire requests that he be added to the service list in this case as

 follows and that copies of all notices and pleadings given or filed in this case be given and served

 upon him at the following address:

                                      Robert W. Seitzer, Esquire
                                               Karalis PC
                                          1900 Spruce Street
                                       Philadelphia, PA 19103
                                        Phone: (215) 546-4500
                                          Fax (215) 985-4175
                                       rseitzer@karalislaw.com

          Please take further notice that, pursuant to Bankruptcy Code §1109(b), the foregoing

 demand includes not only the notices and papers referred to in the Bankruptcy Rules, but also

 includes, without limitation, any notice, application, complaint, demand, motion, petition,

 pleading or request, whether formal or informal, written or oral, and whether transmitted or
Case 19-11644-amc         Doc 129     Filed 04/15/19 Entered 04/15/19 10:37:31              Desc Main
                                     Document      Page 2 of 2



 conveyed by mail, messenger delivery, telephone facsimile, telegraph, telex or otherwise, filed or

 made with regard to the vase and proceedings referenced herein.

        This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

 construed to be a waiver of Mr. Cherry’s rights (i) to have final orders in non-core matters

 entered only after de novo review by a District Judge, (ii) to trial by jury in any proceeding so

 triable in this case or any case, controversy or proceeding related to this case and (iii) to have the

 District Court withdraw the reference in any matter subject to mandatory or discretionary

 withdrawal, or of any other rights, claims, actions, setoffs or recoupments to which Mr. Cherry is

 or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

 recoupments are expressly reserved.


                                        KARALIS PC


                                        By:     /s/ Robert W. Seitzer
                                                ROBERT W. SEITZER
                                                1900 Spruce Street
                                                Philadelphia, PA 19103
                                                (215) 546-4500
 Dated: April 15, 2019                          Attorneys for Martin Cherry
